DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fred Zollinger on February 24, 2022.
The application has been amended as follows: 
	Claim 30, at line 9, replaced “resin” with - - second thermoplastic resin - -.

	Claim 30, at line 11, replaced “degree” with - - degrees - -.

Claim 32, at line 3, replaced “degree” with - - degrees - -.

Claim 33, at line 3, replaced “degree” with - - degrees - -.
	
	Claim 37, at line 2, replaced “greater than about” with - - between - -.

	Claim 38, at line 2, replaced “greater than about” with - - between - -.

Claim 39, at line 10, replaced “resin” with - - second thermoplastic resin - -.

Claim 39, at line 13, replaced “degree” with - - degrees - -.

Claim 41, at line 3, replaced “degree” with - - degrees - -.

Claim 42, at line 3, replaced “degree” with - - degrees - -.

	Claim 46, at line 2, replaced “greater than about” with - - between - -.
Claim 47, at line 2, replaced “greater than about” with - - between - -.

Reasons for Allowance
Claims 30-47 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method comprising forming a thermoplastic fenestration extrudate (claim 30) or a thermoplastic inner capstock layer on the fenestration extrudate (claim 39) that is substantially reflective of solar infrared radiation having the claimed amount of TiO2 in combination with a dark-colored thermoplastic capstock that is extruded over the TiO2 containing layer and that has an Lh between 13 and 40, a thickness between 4 and 30 thousandths of an inch, and that includes pigments that are transmissive of solar radiation such that the extruded product exhibits a predicted horizontal heat build-up of less than about 56 °F in combination with the other features instantly claimed.  It is noted that a layer containing the required amount of TiO2 will be substantially reflective of solar infrared radiation and that the analogous art, as evidenced by the art of record, has a well-established understanding of reflection, absorption, and transmission of infrared radiation.  The instant invention allows for the transmission of solar infrared radiation through the dark-colored capstock layer (i.e. as opposed to primarily reflecting or absorbing infrared radiation in this layer) and the radiation is then reflected off of the inner layer containing TiO2. This combination of layers is what provides the desired appearance and claimed heat build-up results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742